United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 09-2144
                                ___________

Stephen Walter Solors,                 *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota.
Jim Warta; Jim Chamberlin; Keith       *
Pohl; Gregory Verkuilen; Julie Olson; *
Lisa Woog; Aaron Patrick; Keith        *
Haggestad; Donald F. Ryan; John J.     * [UNPUBLISHED]
Sausen, Assistant County Attorney;     *
Rockwell J. Wells; Tim Pickar; Lori    *
Swanson; Lyman Whitney,                *
                                       *
            Appellees.                 *
                                  ___________

                          Submitted: February 22, 2010
                             Filed: February 25, 2010
                              ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.
       Stephen Solors appeals from the judgment of the District Court1 dismissing his
civil rights action against individuals who allegedly interfered with a driveway
construction project on his land. Following careful review, we conclude that the
District Court did not abuse its discretion in dismissing Solors’s claims based on
abstention principles. See Middlesex County Ethics Comm. v. Garden State Bar
Ass’n, 457 U.S. 423, 431 (1982) (noting that Supreme Court precedents "espouse a
strong federal policy against federal-court interference with pending state judicial
proceedings absent extraordinary circumstances"); see also Norwood v. Dickey, 409
F.3d 901, 903 (8th Cir. 2005) (standard of review); State v. Solors, No. A09-127,
2010 WL 10381 (Minn. Ct. App. Jan. 5, 2010) (unpublished) (appeal from the state
proceeding against Solors). We also agree with the District Court that Solors failed
to state a claim. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007) (holding
that district court properly dismissed plaintiffs' restraint-of-trade complaint because
their claim was not plausible on its face); Levy v. Ohl, 477 F.3d 988, 991 (8th Cir.
2007) (de novo standard of review). Finally, the District Court did not abuse its
discretion in denying Solors’s motions for a default judgment. See Fed. R. Civ. P.
12(a)(4)(A) (extending the time for serving a responsive pleading while a motion is
pending in the district court); Norsyn, Inc. v. Desai, 351 F.3d 825, 828 (8th Cir. 2003)
(standard of review).

      Accordingly, we affirm.
                     ______________________________




      1
       The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Raymond
L. Erickson, United States Magistrate Judge for the District of Minnesota.

                                          -2-